PER CURIAM.
This appeal is from an order denying defendant’s motion to vacate pursuant to Fla.R.Crim.P. 3.850. The pro se motion was denied without an evidentiary hearing. On appeal, it is urged that defendant’s statement in his motion that his plea of nolo contendere was “forced upon him by Dade County law enforcement” was sufficient to require an evidentiary hearing. The record of the entry of the plea in 1974 clearly establishes the voluntariness of the plea absent any new facts to bring the voluntariness into question. The defendant having failed to allege any such fact, the order appealed is affirmed. See Paige v. State, 282 So.2d 192 (Fla.2d DCA 1973); Whitlow v. State, 256 So.2d 48 (Fla.2d DCA 1971); and Gibson v. State, 213 So.2d 8 (Fla.4th DCA 1968).
Affirmed.